United States Court of Appeals
                       For the First Circuit

No. 13-2353

                        MICHELE C. TETREAULT,

                        Plaintiff, Appellant,

                                 v.

              RELIANCE STANDARD LIFE INSURANCE COMPANY;
              THE LIMITED LONG TERM DISABILITY PROGRAM,

                       Defendants, Appellees.



                            ERRATA SHEET

     The opinion of this Court issued on October 6, 2014 is amended
as follows:

     On the coversheet, line 40, replace "Joshua M. Cachrach" with
"Joshua Bachrach"